DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                  Allowable Subject Matter
2.	Claims 15-22, 24-26,28-37 are allowed.	
3.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 18: A resistance bridge comprising two resistors connected in series at a center tap and arranged in parallel with the motor, said evaluation unit being connected to the center tap between the resistors including remaining claim limitations. 
As per independent claim 20: Wherein the evaluation unit comprises two edge detectors which are connected to central taps, respectively, of bridge branches of the H-bridge arrangement including remaining claim limitations.
As per independent claim 22: Wherein the evaluation unit comprises an edge detector which includes an operational amplifier having inputs connected via low-pass filters to the center tap of the bridge branch including remaining claim limitations.
As per independent claim 24: Detecting by an evaluation unit edges of the motor current; and5Docket No.: HILLE-26 Appl. No.: 16/956,305 outputting a pulse at an output when an edge is detected by the evaluation unit including remaining claim limitations.
As per independent claim 31: A resistance bridge comprising two resistors connected in series at a center tap and arranged in parallel with the motor, said evaluation unit being connected to the center tap between the resistors including remaining claim limitations.


As per independent claim 35: wherein the evaluation unit comprises an edge detector which includes an operational amplifier having inputs connected via low-pass filters to the center tap of the bridge branch including remaining claim limitations.

                                               Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 9,385,640 to Sun discloses a motor control circuit with an H-bridge.
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846